USCA11 Case: 18-13532    Date Filed: 03/09/2021   Page: 1 of 19



                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13532
                         ________________________

                     D.C. Docket No. 2:17-cr-14063-DLG-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

JOSHUA LANE ROGERS,
a.k.a. Joshua Laine Rogers,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (March 9, 2021)

Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.

BRANCH, Circuit Judge:
           USCA11 Case: 18-13532           Date Filed: 03/09/2021       Page: 2 of 19



       Joshua Rogers appeals his 360-month total sentence imposed after he

pleaded guilty to two counts of production of child pornography in violation of

18 U.S.C. § 2251(a), and one count of distribution of child pornography in

violation of 18 U.S.C. § 2252(a)(2). He raises various challenges to his sentence,

including that “the district court improperly attributed a four-level enhancement

under [U.S.S.G.] § 2G2.2(b)[(4)] for sadism/masochism for three separate

images.[1]” Because only one image that meets the requirements of § 2G2.2(b)(4)

is necessary to support the enhancement and we conclude that the photograph

showing Rogers’s hand around the minor’s throat depicted violence for purposes of

the application of the sadism/masochism enhancement, we affirm the district court

as to this issue.

       Additionally, Rogers argues that the application of both U.S.S.G.

§§ 2G2.2(b)(5) and 4B1.5 constitutes impermissible double counting and the

application of U.S.S.G. § 2G2.2(b)(6) was arbitrary. He also challenges the

exclusion of certain evidence at his sentencing hearing, and the substantive




       1
         In applying the U.S.S.G. § 2G2.2(b)(4) enhancement, the district court reviewed a
photograph along with two videos and determined that each of the three images independently
qualified for the sadism/masochism enhancement. On appeal, Rogers argues that none of the
images qualified for the enhancement. As discussed further in this opinion, we conclude that the
photograph depicts violence and meets the criteria for the enhancement. Because only one
qualifying image is necessary, we do not reach the question of whether the two videos also
qualify. See United States v. Hoey, 508 F.3d 687, 691 (1st Cir. 2007) (explaining that “[i]t takes
only one such image for [the enhancement] to apply”).
                                                2
            USCA11 Case: 18-13532           Date Filed: 03/09/2021   Page: 3 of 19



reasonableness of his sentence. Because we conclude there was no reversible error

and the sentence is substantively reasonable, we affirm.

                                      I.      Background

      In December 2017, a federal grand jury indicted Rogers on five counts of

production of child pornography, in violation of 18 U.S.C. § 2251(a) and (e)

(Counts 1 through 5) and five counts of distribution of child pornography, in

violation of 18 U.S.C. § 2252(a)(2) and (b)(1) (Counts 6 through 10). Pursuant to

a written plea agreement, Rogers pleaded guilty to Counts 3, 5, and 9, in exchange

for the government agreeing to dismiss the remaining counts following sentencing

and to recommend a guidelines reduction for acceptance of responsibility.

      As part of the plea agreement, the parties stipulated to the following factual

basis. On September 3, 2017, Florida’s St. Lucie County law enforcement

responded to a missing person/juvenile runaway report made by the parents of

S.W., a 16-year-old female. S.W. had run away from home the day before. A few

weeks later, on September 27, 2020, law enforcement observed Rogers 2 at a

Dunkin’ Donuts with S.W. as his passenger. S.W. told law enforcement that she

met Rogers online and had been staying with Rogers at his home since she ran

away from her home. S.W. stated that she and Rogers used alcohol, marijuana,

and methamphetamine while she was staying with him, and that they engaged in


      2
          Rogers was 34 years old at the time of the offenses.
                                                 3
           USCA11 Case: 18-13532           Date Filed: 03/09/2021       Page: 4 of 19



vaginal intercourse and oral sex. S.W. indicated that Rogers had recorded some of

their sexual activity, and he had recently posted a personal ad on Craigslist that

included images of S.W. and solicited group sex.

       Law enforcement executed a search warrant on Rogers’s home and seized

his cell phone, a laptop, and various drug paraphernalia. A forensic analysis of the

cell phone and Rogers’s Google Drive account revealed hundreds of videos and

photographs depicting sexual conduct between S.W. and Rogers. All of the images

were produced between August 29, 2017 and September 25, 2017. Rogers

distributed many of the images and videos to other individuals via various

electronic means.

       Following Rogers’s guilty plea, the United States Probation Office prepared

a presentence investigation report (“PSI”) using the 2016 Guidelines Manual.

Rogers’s applicable base offense level was 22. Numerous guidelines

enhancements were applied, including a four-level enhancement, pursuant to

U.S.S.G. § 2G2.2(b)(4), because the offense involved material that portrayed

sadistic or masochistic conduct or other depictions of violence; 3 a five-level

enhancement, pursuant to U.S.S.G. § 2G2.2(b)(5), because Rogers engaged in a




       3
         U.S.S.G. § 2G2.2(b)(4) provides that “[i]f the offense involved material that portrays
(A) sadistic or masochistic conduct or other depictions of violence; or (B) sexual abuse or
exploitation of an infant or toddler, increase by 4 levels.”


                                                4
             USCA11 Case: 18-13532          Date Filed: 03/09/2021         Page: 5 of 19



pattern of activity involving sexual abuse or exploitation of a minor;4 a two-level

enhancement, pursuant to U.S.S.G. § 2G2.2(b)(6), because a computer was used

for the possession, transmission, receipt, or distribution of the child pornography;5

and another five-level enhancement, pursuant to U.S.S.G. § 4B1.5(b)(1), because

the offenses of conviction were for covered sex crimes and the defendant engaged

in a pattern or practice of activity involving prohibited sexual conduct.6 Rogers’s


       4
          U.S.S.G. § 2G2.2(b)(5) provides that “[i]f the defendant engaged in a pattern of activity
involving the sexual abuse or exploitation of a minor, increase by 5 levels.” “Pattern of activity
involving the sexual abuse or exploitation of a minor” is defined by the Guidelines as “any
combination of two or more separate instances of the sexual abuse or sexual exploitation of a
minor by the defendant, whether or not the abuse or exploitation (A) occurred during the course
of the offense; (B) involved the same minor; or (C) resulted in a conviction for such conduct.”
Id. § 2G2.2 cmt. (n.1). “Sexual abuse or exploitation” is defined by the Guidelines as “any of the
following: (A) conduct described in 18 U.S.C. . . . § 2251(a)–(c) . . . .” Id. Rogers pleaded
guilty to violating § 2251(a).
       5
         U.S.S.G. § 2G2.2(b)(6) provides that “[i]f the offense involved the use of a computer or
an interactive computer service for the possession, transmission, receipt, or distribution of the
material, or for accessing with intent to view the material, increase by 2 levels.”
       6
           U.S.S.G. § 4B1.5(b)(1) provides that:

       In any case in which the defendant’s instant offense of conviction is a covered sex
       crime, neither § 4B1.1 [Career Offender provision] nor subsection (a)[, which
       relates to defendants who have sustained a prior sex offense conviction,] of this
       guideline applies, and the defendant engaged in a pattern of activity involving
       prohibited sexual conduct:

             (1) The offense level shall be 5 plus the offense level determined under
             Chapters Two and Three.

“Covered sex crimes” include offenses against a minor under . . . chapter 110 of [title 18, United
States Code], not including trafficking in, receipt of, or possession of child pornography . . . . Id.
§ 4B1.5 cmt. (n.2). Rogers was convicted of violating 18 U.S.C. §§ 2251 and 2252, both of
which fall under Chapter 110 of Title 18 of the United States Code. See generally 18 U.S.C.
§§ 2251 & 2252.


                                                   5
           USCA11 Case: 18-13532         Date Filed: 03/09/2021     Page: 6 of 19



resulting total offense level was 42, which, when combined with his criminal

history category of V, resulted in a guidelines range of 360 to 960 months’

imprisonment. 7

       Rogers raised numerous factual and legal objections to information

contained in the PSI. As relevant to this appeal, he objected to the U.S.S.G.

§ 2G2.2(b)(4) enhancement, arguing that none of the images or videos portrayed

sadistic or masochistic conduct. The government maintained that the enhancement

was appropriate because one of the pictures depicted Rogers’s hand around the

throat of the minor victim as she lay nude on the bed and he appeared to be

choking her.

       At the sentencing hearing, Rogers renewed his objection to the application

of the U.S.S.G. § 2G2.2(b)(4) enhancement. The district court viewed the

photograph depicting Rogers’s hand around S.W.’s neck, as well as three videos.

After hearing argument on the propriety of the enhancement, the district court

found that “the choking event” photograph qualified for the enhancement. Rogers

did not raise any other legal objections to the guidelines calculation, and the

district court adopted the PSI.



       7
         The applicable guideline range based on a total offense level of 42 and a criminal
history category of V was 360 months to life. See 2016 Guidelines Sentencing Table. But
because the authorized statutory maximum sentence for Rogers’s offenses was 80 years (or 960
months) imprisonment, the guideline range became 360 to 960 months’ imprisonment, pursuant
to U.S.S.G. § 5G1.1(c). See U.S.S.G.§ 5G1.1(c)(1) & commentary.
                                              6
           USCA11 Case: 18-13532           Date Filed: 03/09/2021      Page: 7 of 19



       During the sentencing hearing, Rogers’s counsel sought to cross-examine

the lead detective as to how the police knew S.W. would be at the Dunkin’ Donuts

on September 27, 2017, and whether S.W. was an identified victim in two state

cases of statutory rape involving other adult men. The government objected to this

line of questioning based on Federal Rule of Evidence 412. 8 Rogers’s counsel

contended that she should be allowed to introduce testimony regarding the two

pending statutory rape cases because those cases also involved S.W. using drugs

and going to adult men’s houses to have sex, which she argued was relevant

because the government had referred to S.W. repeatedly as an “innocent victim” in

its sentencing memorandum. The district court stated that it would “consider the

fact that she was in touch with the victim advocate in similar scenarios before, that

is using drugs with older men—in the presence of older men, not that she had sex

with them, but in the presence of older men that—and that there are cases pending,

I’m going to consider it to that extent.”

       The government requested a 50-year sentence. The defense argued for a

below guidelines sentence of the mandatory-minimum term of 15 years’


       8
         Rule 412 provides that evidence “that a victim engaged in other sexual behavior” or
“evidence offered to prove a victim’s sexual predisposition” is not admissible in a criminal
proceeding involving alleged sexual misconduct. Fed. R. Evid. 412(a). The rule includes
exceptions where such evidence is offered to prove that the defendant was not the perpetrator, to
prove the victim’s consent, or if the exclusion of such evidence would violate the defendant’s
constitutional rights. Id. 412(b)(1). Notably, however, the Federal Rules of Evidence do not
apply in sentencing proceedings. Fed. R. Evid. 1101(d)(3).

                                                7
           USCA11 Case: 18-13532           Date Filed: 03/09/2021       Page: 8 of 19



imprisonment, noting that Rogers had no prior history of sexual offenses and had

extensive support from his mother and friends. The district court imposed a total

sentence of 360 months’ imprisonment, followed by supervised release for life.9

Rogers’s counsel objected to the substantive reasonableness of the sentence. This

appeal followed.

                                II.     Standards of Review

       “We review de novo the interpretation and application of the Guidelines, and

we review underlying factual findings for clear error. For a factual finding to be

clearly erroneous, we must be left with a definite and firm conviction that the court

made a mistake.” United States v. Tejas, 868 F.3d 1242, 1244 (11th Cir. 2017)

(internal citation omitted).

       “When interpreting the guidelines, we apply the traditional rules of statutory

construction.” United States v. Fulford, 662 F.3d 1174, 1177 (11th Cir. 2011)

(quotations omitted). “The language of the Sentencing Guidelines, like the

language of a statute, must be given its plain and ordinary meaning, because [a]s



       9
          At the sentencing hearing, the district court imposed concurrent terms of 384 months’
imprisonment as to both Count 3 and Count 5, and a concurrent term of 240 months as to Count
9, followed by supervised release for life. No party objected to this sentence, even though the
sentence exceeded the 360-month statutory maximum as to Counts 3 and 5. Recognizing this
error, the district court issued a paperless entry on the docket that same day vacating the 384-
month sentence, and resentencing Rogers to a total of 360 months’ imprisonment (concurrent
terms of 360 months as to Counts 3 and 5 and 240 months as to Count 9), followed by supervised
release for life. The controlling judgment entered six days later reflected the revised sentence of
360 months.
                                                8
          USCA11 Case: 18-13532       Date Filed: 03/09/2021     Page: 9 of 19



with Congress, we presume that the Sentencing Commission said what it meant

and meant what it said.” Id.

      “We review unpreserved sentencing objections only for plain error.” United

States v. Corbett, 921 F.3d 1032, 1037 (11th Cir. 2019). To establish plain error, a

defendant must show: (1) an error; (2) that was obvious; and (3) that affected the

defendant’s substantial rights; and (4) that seriously affected the fairness, integrity,

or public reputation of judicial proceedings. United States v. Olano, 507 U.S. 725,

732–36 (1993).

      “We review the evidentiary rulings of the district court for clear abuse of

discretion.” United States v. Machado, 886 F.3d 1070, 1085 n.14 (11th Cir. 2018).

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41 (2007). The appellant bears the burden of

demonstrating that the sentence is unreasonable in light of the record and the

18 U.S.C. § 3553(a) sentencing factors. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010). We will vacate a sentence as substantively unreasonable

only if “we ‘are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.’” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en

banc) (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)).


                                           9
         USCA11 Case: 18-13532      Date Filed: 03/09/2021    Page: 10 of 19



                                 III.   Discussion

     A.     Whether the district court erred in applying the U.S.S.G.
§ 2G2.2(b)(4) enhancement

      Rogers argues that the photograph examined by the district court, which

depicts his hand around the nude minor’s throat while she is lying on a bed, does

not satisfy the criteria for the U.S.S.G. § 2G2.2(b)(4) enhancement. U.S.S.G.

§ 2G2.2(b)(4) provides for a four-level enhancement “[i]f the offense involved

material that portrays sadistic or masochistic conduct or other depictions of

violence.” The Guidelines do not define “sadistic,” “masochistic” or “depictions

of violence.” “In the absence of any guideline definition, we must construe the

phrase[s] according to [their] ordinary and natural meaning.” United States v.

Young, 115 F.3d 834, 836 (11th Cir. 1997); see also United States v. Digiorgio,

193 F.3d 1175, 1178 (11th Cir. 1999) (explaining that where the Guidelines do not

define a term, “we are bound to give the term its ordinary meaning”).

      Merriam-Webster defines “sadistic” as “of or characterized by sadism.”

Sadistic, Webster’s Third New International Dictionary Unabridged (2005),

https://unabridged.merriam-webster.com/unabridged/sadistic (last visited March 8,

2021). “Sadism” is defined as “the infliction of pain upon a love object as a means

of obtaining sexual release,” “delight in physical or mental cruelty,” or “excessive

cruelty.” Sadism, Webster’s Third New International Dictionary Unabridged,

https://unabridged.merriam-webster.com/unabridged/ sadism (last visited March 8,
                                         10
         USCA11 Case: 18-13532       Date Filed: 03/09/2021    Page: 11 of 19



2021). “Masochism” is defined as “a tendency to gain or to increase sexual

gratification through the acceptance of physical abuse or humiliation.”

Masochism, Webster’s Third New International Dictionary Unabridged,

https://unabridged.merriam-webster.com/unabridged/masochism (last visited

March 8, 2021). And finally, “violence” is defined in relevant part as the “exertion

of any physical force so as to injure or abuse.” Violence, Webster’s Third New

International Dictionary Unabridged, https://unabridged.merriam-

webster.com/unabridged/violence (last visited March 8, 2021).

      The district court concluded that the photograph depicted a “choking event,”

and that it qualified for the enhancement. The question of whether an image

portrays sadistic or masochistic conduct or other depictions of violence is strictly

an objective inquiry. See United States v. Bleau, 930 F.3d 35, 40 (2d Cir. 2019)

(“We note that the analysis of whether an image is ‘sadistic’ under § 2G2.2(b)(4) is

strictly objective.”); United States v. Corp, 668 F.3d 379, 389 (6th Cir. 2012) (“We

agree with our sister circuits that whether a particular image can be classified as

portraying sadistic or masochistic conduct . . . is an objective determination.”).

Thus, the inquiry should focus on whether the image depicts conduct that an

objective observer would perceive as sadistic, masochistic, or violent, rather than

making “subjective determinations about the thoughts or intentions of the specific

individuals being depicted.” Corp, 668 F.3d at 389.


                                          11
         USCA11 Case: 18-13532       Date Filed: 03/09/2021   Page: 12 of 19



      Having viewed the photograph, we conclude the district court’s

determination that the image portrayed choking was not clearly erroneous. We

agree that the photograph objectively depicts choking of the minor based on the

placement of Rogers’s hand around S.W.’s throat, the defensive posture of S.W.’s

neck and chin, and the physical appearance of Rogers’s knuckles and fingertips

that indicated a tight grip. Thus, at a minimum, the photograph depicts violence,

and depictions of violence qualify for the enhancement. See U.S.S.G.

§ 2G2.2(b)(4). Therefore, we affirm the application of this enhancement.

      B.    Whether the application of both U.S.S.G. §§ 2G2.2(b)(5) and
4B1.5 constitute impermissible double counting

      Rogers argues that the application of both U.S.S.G. § 2G2.2(b)(5)—which

provides for a five-level guideline increase “[i]f the defendant engaged in a pattern

of activity involving the sexual abuse or exploitation of a minor”—and

§ 4B1.5(b)(1)—which provides for a five-level guideline increase where “the

defendant’s instant offense of conviction is a covered sex crime . . . and the

defendant engaged in a pattern of activity involving prohibited sexual conduct”—is

arbitrary and constitutes impermissible double counting. Rogers did not raise a

specific double-counting objection to the applications of these guideline

enhancements in his written objections to the PSI or at the sentencing hearing.

Therefore, we review only for plain error. Corbett, 921 F.3d at 1037.



                                          12
        USCA11 Case: 18-13532       Date Filed: 03/09/2021   Page: 13 of 19



      Rogers failed to establish plain error. “Impermissible double counting

occurs only when one part of the Guidelines is applied to increase a defendant’s

punishment on account of a kind of harm that has already been fully accounted for

by application of another part of the Guidelines.” United States v. Cubero, 754

F.3d 888, 894 (11th Cir. 2014) (quoting United States v. Dudley, 463 F.3d 1221,

1226–27 (11th Cir. 2006)). Double counting is permitted, however, “if the

Sentencing Commission intended that result and each guideline section in question

concerns conceptually separate notions relating to sentencing.” United States v.

Stevenson, 68 F.3d 1292, 1294 (11th Cir. 1995). “We presume that the Sentencing

Commission intended separate guidelines sections to apply cumulatively, unless

specifically directed otherwise.” Cubero, 754 F.3d at 894 (quoting Dudley, 463

F.3d at 1227).

      Section 4B1.5(b)(1) provides that:

      In any case in which the defendant’s instant offense of conviction is a
      covered sex crime . . . and the defendant engaged in a pattern of
      activity involving prohibited sexual conduct:
             (1) The offense level shall be 5 plus the offense level
                   determined under Chapters Two and Three.

U.S.S.G. § 4B1.5(b)(1) (emphasis added). Thus, the plain language of the

guidelines establishes that the Sentencing Commission intended for the

enhancements provided for in Chapter 4 to apply cumulatively to any other

enhancements from Chapters 2 and 3. See Stevenson, 68 F.3d at 1294.


                                        13
            USCA11 Case: 18-13532         Date Filed: 03/09/2021       Page: 14 of 19



Accordingly, the application of U.S.S.G. §§ 2G2.2(b)(5) and 4B1.5 is not

impermissible double counting and is therefore not plain error. 10

      C.    Whether the district court abused its discretion during the
sentencing hearing in excluding evidence regarding the two pending state
statutory rape cases involving S.W.

       Rogers argues that, during the sentencing hearing, the district court violated

his constitutional rights under the confrontation clause, his right to due process,

and his right to present a defense when it prevented him from cross-examining the

detective about S.W.’s involvement in two other pending statutory rape cases

involving adult men, which he maintains was valuable impeachment and

mitigation evidence. He asserts that he should have been able to elicit this

information because the government “opened the door” when it repeatedly referred

to S.W. as an “innocent child” in its sentencing memorandum and when S.W. and

her mother made statements indicating that she did not go with Rogers willingly.

       The district court’s denial of Rogers’s request to cross-examine the detective

regarding the two statutory rape cases in which S.W. was also the identified victim

did not violate his constitutional rights as the confrontation clause and right to



       10
          Rogers also challenges the two-level enhancement under U.S.S.G. § 2G2.2(b)(6) for
the use of a computer for the distribution of the child pornography. Nevertheless, as Rogers
acknowledges, this claim is squarely foreclosed by our decision in United States v. Little, 864
F.3d 1283 (11th Cir. 2017) (holding that the application of § 2G2.2(b)(6) for use of a computer is
proper and is not double counting because the use of a computer is not required for the
transmission or distribution of child pornography in violation of 18 U.S.C. § 2252).
Consequently, we do not address this claim further.
                                               14
         USCA11 Case: 18-13532       Date Filed: 03/09/2021    Page: 15 of 19



cross-examination do not extend to non-capital sentencing proceedings. United

States v. Cantellano, 430 F.3d 1142, 1146 (11th Cir. 2005); see also United States

v. Giltner, 889 F.2d 1004, 1008 (11th Cir. 1989) (“While due process requires that

appellant be afforded the opportunity to refute the information brought against him

at sentencing, it does not require that appellant be given the opportunity to call and

cross-examine witnesses to rebut the information.” (internal citation omitted)).

      With regard to Rogers’s contention that the exclusion of this testimony

prevented him from presenting valuable impeachment and mitigation evidence,

although the district court did not permit cross-examination of the detective on this

issue and declined to consider S.W.’s sexual conduct with the other men, it stated

that it would consider the existence of the statutory rape cases in which S.W. was a

victim and the contention that she used drugs with adult men on prior occasions.

Thus, Rogers had the opportunity to rebut the information presented at sentencing,

and he has not demonstrated that the district court abused its discretion in striking a

balance between the impeachment/mitigation evidence Rogers sought to present

and protecting the privacy of the teenage victim. See United States v. Barnett, 587

F.2d 252, 259–60 (5th Cir. 1979) (“The right of rebuttal does not require that the

sentencing hearing be transformed into a second trial. At a minimum it is

sufficient if the sentencing judge affords the defendant an opportunity to comment




                                          15
         USCA11 Case: 18-13532        Date Filed: 03/09/2021    Page: 16 of 19



on any alleged factual inaccuracy.” (internal citations omitted)). As we

emphasized previously,

      [e]ven though some testimony may be received, the sentencing
      process is not a trial. Its purpose is to ensure that the district court is
      sufficiently informed to enable it to exercise its sentencing discretion
      in an enlightened manner. Having been presented with some
      contradictory facts, the district court may within its discretion,
      determine that it has adequate undisputed information to properly
      sentence the defendant.

United States v. Stephens, 699 F.2d 534, 537 (11th Cir. 1983); see also Giltner,

889 F.2d at 1008 (“It is within the discretion of the district judge to determine the

kinds and form of information it will consider” at sentencing.).

      Accordingly, the district court did not abuse its discretion in excluding this

information.

        D.     Whether Rogers’s sentence is substantively unreasonable

      Rogers argues that his within guidelines 360-month sentence is substantively

unreasonable because the district court “failed to recognize legitimate mitigating

evidence” and failed to account for the “artificial inflation of the sentencing

guidelines” due to the multiple guideline enhancements.

      Rogers has not met his burden of establishing that his sentence is

substantively unreasonable. He fails to specify what “legitimate mitigating

evidence” the district court failed to consider, and to the extent that he is referring

to S.W.’s sexual history, as discussed above, the district court did not abuse its


                                           16
         USCA11 Case: 18-13532        Date Filed: 03/09/2021    Page: 17 of 19



discretion in failing to consider this information. Further, as discussed previously,

the inclusion of the enhancements for pattern of activity and use of a computer

were proper, and, therefore, did not artificially inflate the guidelines calculation.

      A district court is required to impose a sentence that is “sufficient, but not

greater than necessary, to comply with the purposes set forth in [§ 3553(a)(2),]”

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment, deter criminal conduct, and protect the public from

future crimes of the defendant. 18 U.S.C. § 3553(a)(2). In determining the

appropriate sentence, the district court must consider a variety of factors,

including: (1) the nature and circumstances of the offense; (2) the history and

characteristics of the defendant; (3) the kinds of sentences available; (4) the

applicable sentencing guidelines range and pertinent policy statements of the

Sentencing Commission; (5) the need to avoid unwarranted sentencing disparities;

and (6) the need to provide restitution to victims. Id. § 3553(a). “The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(quoting United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006)).

      While Rogers may quarrel with the length of the sentence, the record

establishes that the district court considered the § 3553(a) factors and explained

that the sentence imposed “adequately reflect[ed] the seriousness of the offense


                                           17
         USCA11 Case: 18-13532        Date Filed: 03/09/2021    Page: 18 of 19



and provide[d] just punishment.” Rogers has not shown that the district court

failed to consider relevant factors that were due significant weight, gave significant

weight to improper factors, or otherwise committed a clear error of judgment in

considering the proper factors. See Irey, 612 F.3d at 1189 (explaining that “[a]

district court abuses its discretion when it (1) fails to afford consideration to

relevant factors that were due significant weight, (2) gives significant weight to an

improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors”). Moreover, the sentence imposed was at the

bottom of the applicable guidelines range (360 to 960 months), which is an

indicator of reasonableness. See United States v. Asante, 782 F.3d 639, 648 (11th

Cir. 2015) (explaining that “we ‘ordinarily expect a sentence within the Guidelines

range to be reasonable’” (quoting United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008))). In short, given the broad sentencing discretion that district courts

have and in light of the totality of the circumstances, we are simply not “left with

the definite and firm conviction that the district court committed a clear error of

judgment.” Irey, 612 F.3d at 1190.

      Accordingly, we conclude that Rogers’s total 360-month sentence is

substantively reasonable.




                                           18
  USCA11 Case: 18-13532      Date Filed: 03/09/2021   Page: 19 of 19



                          IV. Conclusion

For the foregoing reasons, we affirm Rogers’s sentence.

AFFIRMED.




                                 19